Citation Nr: 0639798	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  03-25 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Post Traumatic 
Stress Disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral sensorinerual hearing loss.

3.  Entitlement to an increased evaluation for a left knee 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The veteran had active service from July 1969 until March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A review of the record discloses the veteran applied for 
service connection for arthritis of the arms and insomnia.  
These issues have not yet been adjudicated and are REFERRED 
to the RO for appropriate action.  

Further, in this decision, the Board grants a 70 percent 
disability rating for PTSD, and there is evidence suggestive 
that the veteran may be unemployable because of his three 
service-connected disorders.  Although the veteran was denied 
a total disability rating based upon individual 
unemployability by rating decision dated in January 2005, the 
present decision and the evidence of record triggers possible 
consideration for a new application for a total rating.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).  This matter is also REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms as: suicidal 
ideation; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); and inability to establish and maintain 
effective relationships.


2.  The veteran's hearing loss disability is manifested by 
level I hearing acuity in the left ear and level II hearing 
acuity in the right ear under 38 C.F.R. § 4.85, Table VI.

3.  The veteran's left knee strain is not manifested by 
extension limited to 15 degrees or flexion limited to 30 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD 
have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met. 38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2006).

3.  The criteria for an evaluation in excess of 10 percent 
for a left knee strain have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5014, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in May 2003, August 2003 and February 2005.  

The May 2003 letter explained VA's duty to notify the veteran 
of information or evidence needed to grant the benefit 
sought.  The RO advised the veteran that he would be notified 
when medical evidence was necessary; of what necessary 
information he must provide and what information or evidence 
VA would try to obtain.  The RO explained VA would make 
reasonable efforts to assist the veteran in obtaining 
relevant evidence such as medical records, employment 
records, and Federal agency records.  The RO advised the 
veteran of the information which had been received and 
associated with the claims file. The RO explained the 
elements needed for a grant of a 70 percent rating for PTSD, 
a higher rating for hearing loss and a rating of 20 percent 
for the left knee disorder.  The veteran was encouraged to 
provide any evidence needed as soon as possible and to advise 
the RO if his address or phone number changed.  The August 
2003 letter requested information on any additional treatment 
the veteran received.  Medical authorizations were enclosed 
so VA could assist in obtaining private records.  The RO 
advised the veteran of the information assisted with the 
claims file.  

In February 2005, the RO provided an updated list of evidence 
that had been received and associated with the claims file.  
The RO requested the veteran provide any additional evidence 
in his possession that pertained to the claim.  The RO 
explained evidence indicating the service connected 
disability had worsened was required to establish entitlement 
to an increased rating claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  This information was enclosed in a 
September 2006 letter which advised the veteran of his 
upcoming hearing.  Specifically, the veteran was advised that 
disability ratings would be determined on the level of the 
disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
veteran could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The veteran was informed he could submit evidence 
such as the dates treatment began, service medical records 
and reports of treatment of the condition while the veteran 
was in training or in the Guard or Reserve to assist the RO 
in determining a proper effective date.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination in connection with 
his claims.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim.  In 
fact, in statements dated in February 2005 and April 2006, 
the veteran advised the RO that he had no additional evidence 
to submit.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

PTSD

The RO granted service connection for PTSD in a December 1999 
rating decision.  At that time a 30 percent disability 
evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Subsequently, the veteran sought an increased 
rating evaluation arguing his PTSD had increased in severity.  
The RO granted an increased rating of 50 percent in December 
2001.  The veteran filed a timely appeal and contends his 
PTSD warrants a higher rating.

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The evidence of record consists of VA outpatient treatment 
records, VA examinations and a letter from a private 
physician outlining the veteran's condition.  When the 
evidence of record is reviewed in light of the schedular 
criteria set forth above, the Board finds that the evidence 
is at an approximate balance and a 70 percent evaluation for 
PTSD will be granted.  

The veteran underwent a VA examination in August 2001 to 
assess the severity of the PTSD.  During this examination, 
the veteran reported he served as a member of the Army 
Airborne division in Germany and was involved in an accident 
while jumping from a parachute.  The cord was tangled in the 
airplane and he was dragged through the air.  He reported 
dreams, nightmares and flashbacks.  Subsequently, the veteran 
reported treatment for substance dependence that accompanied 
PTSD.  He indicated he was diagnosed with HIV and hepatitis 
C, which caused significant stress and caused a relapse into 
alcohol and drug use.  He denied using drugs but indicated he 
was drinking.  He noted he had difficulty trusting others.  
He related he was demoralized and depressed about his 
condition.  The veteran explained he had been unemployed 
since the prior VA examination in 1999.  The veteran 
complained of re-experiencing the trauma, emotional numbing, 
feelings of estrangement, hyperarousal, isolation and 
agitation.  The veteran reported symptoms of substance 
dependence.  He denied manic symptoms and denied suicidal or 
homicidal ideation.  He reported symptoms of depression 
including sadness, decrease in pleasure and fatigue.  He 
denied psychotic symptoms.  

The examiner reported PTSD symptoms were the primary 
diagnosis as the memories and nightmares around the trauma 
caused an increase in alcohol consumption and depressive 
symptoms.  The examiner related that the symptoms made it 
difficult to function as the veteran's agitation and 
hyperarousal made it impossible to control behavior and as a 
consequence he was not able to be around other people.  This 
was exemplified by the fact he had been homeless for over six 
months.  The GAF score was 45.  

In an August 2003 letter by a private physician, the 
physician related he treated the veteran for PTSD and 
prescribed psychotropic medication for "severe" symptom 
management.  

An August 2003 VA PTSD community program note evaluated the 
veteran for participation in the PTSD clinic.  The veteran 
presented with symptomatology of intrusive recollections 
several times a week, daily dreams of being dragged and 
intense flashbacks once or twice a week.  He described a 
recent flashback whose onset was a bus which passed too close 
to him and made a "swoosh" sound.  The veteran related one 
to two episodes of psychological distress when exposed to 
cues and noted he would cry out uncontrollably and become 
angry because the described stressor ended his military 
career.  

The veteran reported physiological distress involved cold 
sweats, shakes, tremors, increased heart rates and panic 
attacks.  The veteran reported one to two episodes of 
severely intense thoughts or feelings.  While the veteran 
denied avoidance of activities, places or people, he admitted 
he avoided airports.  He reported a mild intensity of being 
unable to remember his service colleagues approximately 30 
percent of the time.  He noted diminished interest in 
activities 80 percent of the time.  The veteran also reported 
detachment 90 percent of the time.  He explained he had few 
friends, was alone and was tired of going to others to 
develop relationships.  A restricted range of affect was 
described as 80 percent of the time.  There was a heightened 
sense of foreshortened future due to his diagnosis of HIV and 
subsequently AIDS.  

Arousal cluster symptoms included daily sleep disturbance, 
irritability or outbursts of anger several times per week, an 
exaggerated startle response once or twice a week and 
difficulty concentrating and hypervigileance about 50 percent 
of the time.  Prior psychiatric history included a suicide 
attempt and a diagnosis of depression after his diagnosis of 
HIV.  The veteran related he had been married once and had 
three children.  The veteran explained the marriage dissolved 
because of his violence toward his wife, alcohol abuse and 
drug use.  He also related a lengthy legal history.  

Mental status examination revealed the veteran was 
appropriately dressed and alert and oriented in all spheres.  
He had impaired attention and poor concentration.  His memory 
was described as fair.  His affect was described as mood 
congruent.  Language was spontaneous, coherent and relevant.  
He reported visual hallucinations of seeing people in curtain 
designs or in the window and house.  Auditory hallucinations 
included voices which told him to be violent towards others.  
There were no delusions.  The veteran's form of thought was 
logical, goal oriented without evidence of thought disorder, 
no tangentiality, circumstantiality, loose associations or 
flight of ideas.  The veteran denied suicide ideation or 
homicidal ideation at the time of the visit.    

During a September 2004 VA examination, the veteran related 
his service as a paratrooper.  He denied participating in 
combat and reported receipt of customary  awards.  Although 
he reported an honorable discharge, he described several 
disciplinary actions and explained that after the accident he 
had problems with officers.  The veteran was described as 
mildly histrionic.  The veteran was using  several 
psychotropic medications.  Symptoms included intrusive 
recollections of the in-service event, dreams, nightmares, 
flashbacks, and physiological distress to cues such as loud 
noises.  He avoided activities, places and people and 
explained he avoided people who make him angry.  He had a 
sense of detachment and restricted range of affect.  The 
veteran reported symptoms of hyperarousal, including 
disturbance of sleep, irritability, outbursts of anger, 
exaggerated startle response and hypervigilance.  Triggers 
were loud noises and being around crowds of people.  

The veteran also reported a significant substance use history 
including alcohol and drugs.  The veteran was independent in 
all areas of activities of daily living.  The veteran denied 
a history of hospitalizations or suicide attempts.  However, 
the examiner's review of the record revealed a prior overdose 
and the veteran explained he did it because he found out he 
had AIDS.  

The veteran reported living in a hotel but explained he had 
been homeless prior to that.  He was married once and 
separated in 1979.  The veteran explained he and his wife 
separated because he was violent and using drugs.  He 
reported having three children but denied contact with them.  
The veteran's last employment was in the construction 
industry in 1999.  The veteran indicated he had problems with 
the job as he had to get onto high rises and would remain 
"frozen."  He also reported several fights with coworkers.  
The veteran indicated he had a year of college and was trying 
to get a degree in psychology and sociology so he could 
become a drug counselor.  

Mental status examination revealed no evidence of psychomotor 
agitation or retardation.  The veteran was cooperative and 
not distractible.  Speech was of average rate, volume and 
tone.  Mood was mildly depressed and affect was of decreased 
range and intensity, not labile and appropriate for content 
of thought.  The veteran was alert and oriented and of 
average intellectual functioning by conversation and content.  
The veteran's thought process was described as coherent, 
logical and goal directed.  There was no flight of ideas or 
looseness of association.  He was not tangential or 
circumstantial.  He denied auditory or visual hallucinations, 
illusions or delusions.  The veteran also denied suicidal or 
homicidal ideation, intent or plan.  Insight and judgment 
were fair.  

The concluding impression was significant avoidant behaviors 
and multiple problems in terms of occupational and social 
functioning, and difficulties with his wife and the legal 
system.  The examiner concluded the veteran sustained 
moderate occupational and social dysfunction secondary to 
PTSD.  While the veteran was employable, the examiner noted 
it would be difficult for the veteran to gain employment due 
to his legal records and significant substance abuse.  The 
GAF score was 55.  

In a September 2005 VA outpatient treatment record, the 
veteran was noted to have reported experiencing psychological 
or emotional problems during the previous 30 days.  He 
reported severe depression, serious anxiety and tension, 
hallucinations, trouble understanding, concentrating or 
remembering, and trouble controlling violent behavior.  He 
reported suicidal ideation, but denied such ideation during 
the previous 30 days.  

A September 2005 VA psychosocial history report for the VA 
addiction center reflected the veteran completed 13 years of 
education and 14 months of technical training.  He reported 
his longest full-time job lasted a year and a half.  Past 
employment history revealed the veteran was unemployed for 
approximately 3 years.  The veteran reported a long history 
of substance abuse.  He indicated he had been treated twice 
for alcohol abuse and 4 times for drug abuse.  He also 
related a history of legal problems including arrests and 
charges of shoplifting/vandalism, parole or probation 
violations, drug charges, forgery, robbery, assault, 
homicide, manslaughter, contempt of court and other charges.  

The veteran explained that he was separated from and was 
living alone.  He described problems with his neighbors 
during the past 30 days.  The veteran related trouble getting 
along with his father, siblings, sexual partner or spouse, 
children, close friends and co-workers.  He reported 
psychological or emotional problems during the previous 30 
days, including serious depression, anxiety or tension, 
hallucinations, trouble understanding, concentrating or 
remembering, and trouble controlling violent behavior.  He 
reported suicidal ideation in the past, but not during the 
previous 30 days. 

The veteran underwent a VA examination in December 2005 to 
assess the severity of the PTSD.  The veteran reported 
intrusive thoughts, nightmares, flashbacks and avoidance of 
anything having to do with airplanes.  The veteran described 
difficulty sleeping, irritability, anger outbursts and 
hypervigilance.  He reported a history of alcohol and drug 
abuse but noted he had been sober for 82 days.  The veteran 
explained his PTSD symptoms had increased since he had been 
sober.  The veteran indicated he was working, but reported 
difficulties on the job due to knee pain and emotional 
difficulties from increased PTSD symptoms.  He denied 
suicidal or homicidal ideation, intent or plan.  Past history 
revealed prior suicide attempts.  He denied being 
hospitalized for his PTSD.  The veteran indicated he lived 
with others in a home for recovering addicts.  He reported 
aggravated battery and domestic violence charges were pending 
against him.  

Mental status examination revealed the veteran was alert and 
oriented, well-dressed and groomed.  There was no psychomotor 
agitation or retardation.  The veteran was cooperative with 
good eye contact.  Speech was of normal rate and rhythm.  
Thought process was described as linear, logical and goal 
directed without loose associations or flight of ideas.  The 
veteran denied auditory, visual or tactical hallucinations.  
Recent and remote memory was intact, cognition was intact and 
insight and judgment was described as fair.  The impression 
was the PTSD had worsened over the past couple months as 
evidenced by increased intrusive thoughts, flashbacks, 
nightmares and hypervigilance, increased difficulty sleeping, 
irritability and anger outbursts.  The examiner noted the 
veteran was sober for three months and the symptoms had 
worsened during that time.  The examiner explained the 
veteran "self-medicated" for years with alcohol and drugs.  
The examiner noted the veteran was employable despite 
worsening symptoms.  The GAF score was 48.  The conclusion 
was the veteran's PTSD symptoms had worsened over the 
previous three months.  

Upon review of the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
is at an approximate balance.  The evidence does not 
establish that the veteran expressed homicidal ideation, 
engaged in obsessional rituals or demonstrated illogical 
speech.  Nor does the evidence demonstrate near-continuous 
panic or depression that affected the veteran's ability to 
function independently, appropriately and effectively, and 
there is no apparent evidence of spatial disorientation or 
neglect of personal appearance and hygiene.  
However, there is evidence that the veteran had periods of 
suicidal ideation, including past suicide attempts, and 
difficulty maintaining family and work relationships.  The 
veteran reported he was divorced and denied contact with his 
children.  The evidence also reflects unprovoked irritability 
with periods of violence as demonstrated by the veteran's 
legal history.  Furthermore, during the September 2004 VA 
examination, the examiner reported the veteran would have 
difficulty finding employment due to his legal record and 
substance abuse.  Other examiners reported the veteran's 
substance abuse was directly caused by the veteran's PTSD 
symptoms.  Most significantly, during the December 2005 VA 
examination, the examiner reported the symptoms had increased 
since the veteran had been sober and opined the increased 
symptomatology warranted a higher evaluation.  

Additionally, the veteran's GAF scores reflect a level of 
functioning that the 70 percent rating evaluation 
contemplates.  The score of 55 from the September 2004 VA 
examination denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
scores of 48 and 45 from the August 2001 and December 2005 VA 
examinations denotes serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).

As such, the evidence is at an approximate balance.  Under 
the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  

Although the Board presently grants a 70 percent rating for 
PTSD, the award is based upon the benefit-of-the-doubt 
doctrine, as the evidence for and against the claim is in 
approximate balance.  However, the evidence clearly does not 
support the assignment of a 100 percent disability rating, as 
described in the rating criteria described above.  Fletcher 
v. Derwinski, 1 Vet. App. 394 (1991).

Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  




Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 





Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average:  

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman Numeral designation of I.  38 C.F.R. 
§§ 3.383, 4.85(f).  The percentage evaluation is located at 
the point where the rows and column intersect.  38 C.F.R. 
§ 4.85(e).  




Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The veteran underwent a VA examination in September 2001 to 
assess the severity of his hearing loss disability.  The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
70
90
51.25
LEFT
20
20
55
65
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  

These findings result in a numeric designation I in the left 
ear and I in the right ear pursuant to 38 C.F.R. § 4.85.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation I 
in the left ear and I of the right ear requires the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

A July 2003 VA outpatient treatment record also provided 
audiological findings.  The results, in puretone thresholds, 
in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
80
90
55
LEFT
20
20
65
70
43.75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  

These findings also result in a numeric designation I in the 
left ear and I in the right ear pursuant to 38 C.F.R. § 4.85.  
Under Table VII (38 C.F.R. § 4.85), the designation I in the 
left ear and I of the right ear requires the assignment of a 
noncompensable evaluation under Diagnostic Code 6100.  

The veteran underwent another VA examination in September 
2004.  The results, in puretone thresholds, in decibels, are 
as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
90
100
62.5
LEFT
25
30
70
80
51.25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
Applying these results to the tables in 38 C.F.R. § 4.85 
reveals a hearing acuity of II in the right ear and a hearing 
acuity of I in the left ear.  These findings would also not 
warrant a compensable rating under Table VII.




Most recently, the veteran had a VA examination in 
conjunction with his claim in December 2005.  The results, in 
puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
80
100
56.25
LEFT
15
45
70
75
51.25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
These findings result in a numeric designation of II in the 
right ear and I in the left ear.  Under Table VII (38 C.F.R. 
§ 4.85), the designation I in the left ear and II in the 
right ear requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  

Based upon the evidence of record, the veteran does not meet 
the criteria for a compensable rating under 38 C.F.R. § 4.85.  
As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85 reveals the current 
noncompensable rating is appropriate.  The provisions of 38 
C.F.R. § 4.86 are inapplicable in this case because none of 
the VA examinations demonstrated puretone thresholds at each 
of the four specified frequencies was 55 decibels or more or 
that the puretone threshold at 1,000 Hertz was 30 decibels or 
less and that the threshold at 2,000 Hertz was 70 decibels or 
more.

Left Knee Strain

The RO granted service connection for a left knee strain in a 
May 1972 rating decision.  At that time a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299.  Subsequently, the RO granted an increased rating 
evaluation of 10 percent in a December 2001 rating decision.  
This 10 percent evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5099, 5014.  The veteran appealed 
that decision and argues his disability warrants a higher 
disability evaluation.

Diagnostic Code 5099 indicates the condition is unlisted and 
is rated under a closely related disease or injury. 38 C.F.R. 
§ 4.27.  In this case, the RO found the closest Diagnostic 
Code was that for osteomalacia.  Under Diagnostic Code 5014 
for osteomalacia, the condition is to be rated upon the 
limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003, 
in turn, evaluates disabilities based on the degree of 
limitation of motion under the appropriate Diagnostic Codes, 
in this case, Diagnostic Code 5260 for flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg.  
If the disability is noncompensable under the appropriate 
Diagnostic Code for the joint involved, a 10 percent rating 
will be for application for such major joint or group of 
minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints with occasional incapacitating exacerbations.  Id. 

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees and 
a 30 percent evaluation when flexion is limited to 30 
degrees. A noncompensable evaluation is also for assignment 
when extension is limited to 5 degrees, while a 10 percent 
evaluation is for assignment when extension is limited to 10 
degrees and a 20 percent evaluation when extension is limited 
to 15 degrees.  The Board must also consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion Diagnostic Codes.  38 C.F.R. 
§§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Another Diagnostic Code which may apply is 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for impairment of the knee.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 a 10 percent evaluation 
is for assignment for slight recurrent subluxation or lateral 
instability of the knee, a 20 percent for moderate recurrent 
subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.

During an August 2001 VA examination the veteran reported the 
left knee was painful about the patella.  The veteran related 
the knee locked, swelled and gave way.  He reported that 
descending stairs was a problem.   

Clinical examination revealed a range of motion of the left 
knee from 0 to 135 degrees flexion with pain at the extremes 
of motion. The veteran was tender under the patella, both 
medial and laterally.  There was no swelling and no medial or 
lateral collateral ligamentous laxity.  X-rays showed a small 
amount of erosion of the surface of the patella.  The 
diagnosis was chondromalacia of the patella.  

An April 2003 VA outpatient treatment note reflected 
complaints of increased knee pain.  The veteran complained of 
a stiffness-type pain and rated it as 8 out of 10.  He denied 
recent trauma.  He denied swelling, erythema, and weakness.  
The veteran requested a knee brace.  Clinical findings 
revealed no swelling, no erythema, no tenderness on passive 
range of motion and no warmth.  X-rays revealed no 
abnormalities with the right or left knee, possible overlying 
affect.  

In December 2004, the veteran underwent another VA 
examination.  The veteran complained of constant pain and 
rated the pain as 9 out of 10.  He reported use of a brace 
and an ointment for relief.  He reported 2 to 3 flare-ups of 
pain per month and noted the pain was exacerbated by 
increased activity.  The veteran stated he was unable to do 
any work when he had exacerbations.  Pain was alleviated by 
rest, pain pills and anti-inflammatories.  The veteran 
complained the knee would give way, occasionally locked and 
was occasionally instable.  He reported pain with stairs, 
worse going down than going up.  He reported painful 
"pops."  He denied surgery.  He reported he always used a 
brace for the left knee and used a cane for ambulation.  He 
denied dislocation or subluxation.  He indicated he quit 
working as a construction worker four years prior secondary 
to multiple problems including the left knee.

Clinical examination revealed the skin was intact but there 
was a cicatrix on the anterior superior portion of the knee 
that was well-healed.  There was no ecchymosis, swelling or 
joint effusion.  The veteran had some mild patellofemoral 
crepitance.  Active range of motion was reported from 0 to 
140, or fully normal.  Passive range of motion was also 
normal.  There was pain at the end point of full extension 
and complaints of pain with flexion from 90 to 140 degrees.  
There was no joint line tenderness.  Knee ligaments were 
intact to varus and valgus, anterior and posterior drawer 
tests.  He had mild laxity with good end point with valgus 
stress test in the knee.  Anterior-posterior and lateral 
projections revealed minimal joint narrowing.  There was no 
osteophytic change.  The impression was mild chondromalacia, 
left knee. The examiner noted the veteran had a full range of 
motion with pain at full extension and flexion past 90 
degrees.  The examiner noted the veteran's complaints were 
more severe than the physical findings and x-rays.  There 
were some positive findings of chondromalacia and mild 
arthritis.  There was minimal fatigability and decreased 
endurance in the left knee.  

Most recently, the veteran underwent a VA examination to 
assess the severity of his knee disability in December 2005.  
During this examination, the veteran complained of pain at 
rest and with standing and walking.  The veteran reported 
flare-ups when he climbed stairs or bent his knee.  The 
flare-ups occurred one to two times per week and lasted 
approximately one day.  The veteran explained he treated 
flare-ups with soaks, hot water and salve.  He reported 
swelling and indicated he wore a brace.  The veteran related 
he worked in the construction industry subsequent to his 
discharge from the military and that he was able to perform 
the job but indicated it was hard on his knees.  He stated he 
worked as a lab technician and spent all day on his feet.  
The veteran described difficultly walking or standing and 
indicated that the knee injury therefore affected his 
employment as he frequently missed work.  

Clinical examination revealed the pain was localized 
underneath the knee cap.  There was loss of vastus medialis 
oblique bilaterally.  The examiner related he was unsure 
whether this was due to deconditioning but noted that when 
the veteran flexed his quadriceps there was a noticeable loss 
of medial muscle tissue on both the right and left vastus 
medialis oblique.  Extension of the left knee was found to 0 
degrees; flexion was found to 140 degrees.  There was no 
instability and the examiner noted the veteran was stable in 
the anterior and posterior as well as varus and valgus stress 
testing.  There was pain with repetitive flexion and 
extension of the knee and crepitus with patellofemoral 
crepitation caused pain.  

X-ray examination revealed well-preserved joint space.  The 
medial and lateral compartments were well-preserved.  The 
patellofemoral compartment was preserved.  There was a small 
calcification medially on the medial femur.  The diagnosis 
was left knee strain.  An addendum to the examination 
revealed that the veteran exhibited a normal range of motion 
at the time of the examination.  However, the examiner 
reported there was pain with repetitive flexion and extension 
and indicated the pain would decrease the range of motion 
from approximately 0 degrees extension to 130 degrees of 
flexions.  Crepitus with patellofemoral compression also was 
noted to cause pain.  The examiner related that flare ups 
would result in a loss of motion to about 0 to 120 or 130 
degrees.  The examiner also reported there may due to 
weakness or lack of endurance that would result in loss of 
motion.  The examiner stated the flare-ups would affect 
recreational activities not being able to walk or stand and 
resulting in missed work.  

Thus, the examination reports do not demonstrate that the 
veteran has recurrent subluxation or lateral instability of 
his left knee or that the veteran's left knee flexion is 
limited to 45 degrees or extension limited to 30 degrees.  
Although the veteran complained of the knee locking and 
giving way, none of the VA examinations reflected any 
subluxation or lateral instability.  X-rays document mild 
changes, but do not demonstrate involvement of 2 or more 
major joints or 2 or more minor joints with incapacitating 
exacerbations.  Furthermore, even when factoring in 
limitation of range of motion due to pain, the veteran has 
not exhibited flexion limited to 30 degrees or extension 
limited to 15 degrees.

With regard to other Diagnostic Codes pertaining to knee 
disabilities, there is no evidence of ankylosis of the left 
knee to warrant a rating under Diagnostic Code 5256. See 38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  There is no 
evidence of malunion or nonunion of the tibia and fibula of 
either leg to warrant a rating under Diagnostic Code 5262 for 
impairment of the tibia and fibula. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).  There is no evidence of genu 
recurvatum (hyperextension) of either knee with weakness and 
insecurity in weight-bearing to warrant a rating under 
Diagnostic Code 5263. See 38 C.F.R. § 4.71a, Diagnostic Code 
5263 (2006).  Additionally, there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, to warrant a 
rating under Diagnostic Code 5258, or removal of the 
semilunar cartilage, to warrant a rating under Diagnostic 
Code 5259. See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 
(2006).  The veteran did complain of occasional swelling and 
locking of the left knee, however, VA examinations have shown 
no such findings and none of the records reported dislocation 
or removal of the semilunar cartilage.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating under either of these diagnostic codes.

Given the function remaining in the veteran's left knee, the 
criteria for a higher evaluation have not been met.  As such, 
an increased evaluation for the veteran's disability of a 
left knee strain is not warranted.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

A 70 percent evaluation for PTSD is granted.

A compensable evaluation for bilateral sensorineural hearing 
loss is denied.

An evaluation in excess of 10 percent for a left knee strain 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


